DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 07/03/2021. As indicated by the amendment: claims 1, 19, 24, 28 and 29 have been amended. Claims 1, 10-13, 15-16, 19-25 and 27-31 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-13, 15-16, 19-25 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "truncated hemi-spherical end" in the fourth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "lens of OBM" in the fifteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface next to the second light source" in the nineteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Amended independent claim 1 recites, in pertinent part, “wherein lens of OBM adheres to an inner surface of the truncated hemi-spherical end” and “each non-transparent surface is placed between the surface next to the second light source and the surface adhere to the lens of OBM”. How the non-transparent surface is placed between these two surfaces is not clear. First, the location of the surface next to the second light source is neither claimed nor clear. Next, if the lens of OBM is adhered to an inner surface of the truncated hemi-spherical end, it is not clear how the non-transparent surface can be placed between the inner surface of the truncated hemi-spherical end and the surface next to the second light source, as its location is not known. Additionally, it is not clear if the inner surface of the truncated hemi-spherical end on which the lens of OBM is adhered is located directly above or on top of the non-transparent surface, if it is adjacent to the non-transparent surface, or located elsewhere. The configuration of the non-transparent surface, the inner surface on which the lens of OBM is adhered, and the surface next to the second light source, such that the non-transparent surface is between the other surfaces, is not clear. Accordingly, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter.
Amended independent claim 1 recites, in pertinent part, “configured to prevent light from the second light source received by the lens of OBM without propagated into the sample”. The meaning of this limitation is not clear from the claim. What is configured to prevent the light from being propagated into the sample? If light from the second light source is received by the lens of OBM, how is the light not propagated into the sample? 
Allowable Subject Matter
Claims 1, 10-13, 15-16, 19-25 and 27-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Tearney in view of Duan does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 1 comprising, inter alia, an endoscopic imaging apparatus, comprising: a capsule endoscope comprising: a cylindrical housing and one hemi-spherical end and a truncated hemi-spherical end configured to form a direct contact with a sample; and one diagnostic imaging means, which is oblique back illumination microscopy (OBM), wherein a lens of OBM is adhered to an inner surface of the truncated hemi-spherical end; the truncated hemi-spherical end comprises a plurality of transparent surfaces and an plurality of non-transparent surfaces, and each of the plurality of non-transparent surfaces is placed in between the plurality of transparent surfaces, in combination with the other limitations of the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RYNAE E BOLER/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795